McCay, Judge,
concurring.
1. The objections made to this statute seem to me to be based upon an entire misconception of its meaning. It is assumed that the Act imposes upon the creditor some new duty, inconsistent with the terms of his contract and not required of him at its date, or that it puts upon him a new penalty for a past failure of duty. It is argued that the former imposition impairs the obligation of the contract, and that the latter', imposing a new penalty for a past failure of duty, is an ex post facto law.
But this is a perversion of the meaning of the Act. No new tax is laid, no new obligation is imposed. The taxes required to be paid are the legal taxes already incurred, under the ordinary and usual revenue laws of the State, which have been of force long prior to the date of the contract. The only new duty imposed is the duty of showing that these taxes have been paid, of making an affidavit and filing it, that this public duty has been performed. Is this such a new imposition as impairs the obligation of the contract? I think not. It is admitted, in all the decisions upon this clause of the Constitution, that the States still retain their powers over the remedies they furnish for the enforcement of contracts. They may not, it is true, use this power so as to *549destroy or materially interfere with the right. But can it with any propriety be said that the requirement of an affidavit by the plaintiff that he has complied with the duty imposed upon him, of paying the ordinary and usual taxes assessed by law on the debt, is such an onerous burden as impairs the obligation of the contract? It must be remembered that the taxes required to be paid are not new taxes, but taxes arising and falling due under laws in force long before the date of the contract; and the affidavit required is simply that these taxes have been paid. How does this differ from the United States law requiring notes offered in evidence to be stamped before they are admitted? or the law requiring every writ or process sued out to have a stamp upon it? How does it differ from the law requiring bail-writs, distress-warrants, attachments, garnishments, and proceedings to enforce liens, to be preceded by an affidavit of the truth of the claim, and sometimes by a bond for costs and damages? How does it differ from the provision of our new Constitution, that the defendant shall not have a trial by jury, on his plea, unless that plea be verified by his affidavit ? No Court, even the most extreme upon this subject, has ever yet held that the admitted power of the States over the remedy does not include such requirements as these. They have nothing to do with the contract of the parties; they are regulations provided by the State for public purposes, for the prevention of injustice, for the collection of the revenue, for for the orderly and proper proceedings of the Courts, and to subserve the public weal.
If it so happen that the party required to perform them fail, and an advantage thereby comes to his adversary, that is no fault of the law, but the fault of the party who has failed in the performance of his duty. Such results often happen in the course of judicial proceedings. Pleas of usury, gambling pleas and pleas setting up that contracts are illegal, as contrary to law, are allowed, not for the benefit of the defendant. Indeed, it often happens that the Court which *550allows the plea feels and expresses indignation at the repudiation by the defendant of his contract, after he has received the consideration of it, yet, on grounds of public policy, they are bound to admit the plea. So under this law, the State, for its own purposes, assesses the tax, requires the plaintiff to furnish evidence of its payment, makes it the duty of the Court, without plea by the defendant, to require the evidence to be forthcoming. If an advantage comes to the defendant by reason of the plaintiff's failure to comply with this reasonable, easy and equitable public duty, it is only that incidental advantage which is common in all cases where the plaintiff fails to comply with the regulations prescribed by law, for the proceedings before the Courts.
Nor is there anything in the objection that this Act only applies to a certain class of tax-payers, and to certain specified debts. We have special laws about agents, bailees, trustees, debts over six years old, debts by fraud, debts in writing, and different regulations as to each. Special evils require special laws. It is notorious that, though our laws have long assessed a tax on debts, notes, etc., the tax has been evaded. The property is easily hid; the tax receiver has no means of unearthing it; and by the management of the holder of the debt, it escapes the public burders. The amount of debts given in last year was only $26,000,000 00, against over $100,000,000 00 in 1860. It is, besides, well known — and this was a motive for the Act we are discussing —that debts contracted before the 1st of June, 1865, were specially kept back from the tax book. Is the Legislature confined to but one mode of getting at the taxable property of the country ? If men possess a species of property easily concealed, and hide it in their safes, so that the public officers cannot assess it, can it be complained that the Legislature, knowing that this property must come to light when the Courts are asked to enforce it, shall provide that, before this will be done, evidence shall be afforded that the tax has been paid? Nor is this affidavit burdensome and unconstitutional *551because it requires men to swear they have not committed a crime. It does not do this. It requires them to swear that they have performed a certain duty growing out of the very debts they are asking the public to enforce. They may be required to swear they have paid all legal taxes before they are permitted to vote, and, for thirty years, it has been the law, that, before one can take a commission as a public officer, he must swear he is not the holder of any public monies. These, as well as this requirement, are nothing but the rights and proper use of the public privileges and honors, to force those seeking to enjoy them, to perform, as a condition precedent, the duties due the public.
2. Nor does this Act impose any penalty for past acts. The takes it requires to be paid are now due. That they were due five, four, three and two years ago, and have gone unpaid, is no relaxation of the obligation to pay them. Can it be contended that, because one in 1866 or 1868 managed to conceal his taxable property, he is thereby released from his obligation to pay the tax thereon when he finds it no longer possible to hide it, because it has become necessary to ask the public to aid him in a certain use he proposes to make of it ? I think not. The tax required by law to be paid in 1865, 1866, 1867, etc., if it was not paid when it was required, is still due, and it is perfectly competent for the Legislature to take any legitimate mode to enforce the payment. It would be a strange thing if the public can take no other methods of collecting debts due it, except such as existed at the time the debts were incurred. Nothing is better settled than that the Legislature may give, even to a private individual, a better remedy for his debt than was in existence at the date of the debt. And should the public be held to be confined in its remedies to such only as existed when the debts accrued ?
As I have said, these taxes are just as much due now as they were in the year they were incurred. They are a present, subsisting, legal obligation and if the remedies provided *552at the time have proved inadequate to enforce their payment, the State may take any new remedy that may suggest itself. It cannot, I admit, enact that, inasmuch as the holder of this class of debts has not paid the tax, therefore he shall not use the Courts for the enforcement of them. That would be a penalty for his past failure, and would be expostfacto. But this Act does no such thing. It assumes, and properly, that their taxes, if not paid, are now due, and provides that the plaintiff shall not proceed until he pays them or makes an affidavit that he has paid them. He can pay them at any time before he proceeds. As to his right to bring suit, or to levy and sell, there is even no limitation as to time. So far as this Act is concerned, he may put off the payment at his option, until he proposes to move. If the suit be pending he must act in six months, or liis suit will be dismissed. He has full time granted him within which to act, and the penalty is not for failing last year or five years ago, but for failing now. The duty to pay exists now, it is a continuing, present obligation and duty, just as imperative to-day as it was last year. The 866th section of the Code provides how taxes for previous years shall be given in and paid, and one who to-day fails to give in and pay taxes upon property not given in and paid in former years, fails in a present duty, and it is perfectly competent to affix a penalty on him, not for his past, but for his present and future failures.
Any one may escape the penalties of this law by paying the tax aud making the affidavit as required by the statute, except that if he has allowed the six months to slip with this duty, still unperformed, his pending suit must go by the board.
For myself, I think this is a wise law, and that it ought to be made general as to all debts. I am inclined to think it is almost the only way by which to bring this class of men up to the full performance of their public duty. Why should they not pay to the public this legal subsisting, reasonable claim upon them? Why should they not make the affidavit *553required? If no taxes are due, if they have been paid, it is a very simple thing so to swear. If they have not been paid, it is nothing but right that they should now be paid. Even if the suit has been dismissed, or is, by the neglect to file the affidavit required within six months, the party is in such laches as that it is the duty of the Court to dismiss it, the debt is still in existence; the dismissal is no bar. The taxmay yet be paid, the suit be again brought, with the affidavit attached. This Act makes no denial of any remedy, except on the continued failure of the plaintiff to pay the legal taxes he owes the public. I fear the real objection is, that there is no intent to pay the tax. It has been kept back so long that it seems like a new tax. Perhaps the doubling process of the law, long in force in Georgia, by which taxes upon property not returned get bigger and bigger, each year, may have something to do with it. Of this I know nothing. I simply insist, that it is nothing but right that the class of men who call for Courts, and witnesses, and jurors, and thus put the public to expense, shall, as the law requires, pay their share. If they have neglected to do it, let them do it now. If they do, this law does not hurt them, except in the case of a pending suit. In that case, they had six months within which to act. If they have seen fit to let the time go by, it is their own fault, and they must take the consequences.